DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6, 8-9 have been amended. Claims 2 and 7 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-2, 3-6, 8-10 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-2, 3-6, 8-10 filed 11/23/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a synchronous playback system and method comprising playback devices, storing media, controlled by a server and derive standard time information 
	transmitting N time-calibrating packages to the time server to obtain N first time error values corresponding to the N time-calibrating packages;
sorting the N first time error values according to the values of the N first time error values to obtain a first time error value sequence;
selecting P second time error values in the sorted N first time error values according to the first time error value sequence to calculate an average value of the P second time error values to be treated as the target time error value, wherein P is less than N, and N and P are both positive integers.
Closest prior art of Zheng (CN108366283A); Crowe; Keith et al. (US 20150120953 A1); FLEISCHER; Paul et al. (US 20190238925 A1); Ranasinghe; Ravindra Sanath (US 20120117180 A1); Amidei; Bill et al. (US 20140359075 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  

/MASUM BILLAH/Primary Examiner, Art Unit 2486